Citation Nr: 0605014	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, exclusive of health care under Chapter 17, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The appellant had active service from October 1965 to August 
1967; he was discharged under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO administrative decision which 
determined that the appellant's active service was under 
dishonorable conditions for VA purposes, because of willful 
and persistent misconduct, thus constituting a bar to VA 
compensation benefits.  


FINDINGS OF FACT

1.  The appellant had active service from October 1965 to 
August 1967, and was discharged under conditions other than 
honorable.  

2.  The appellant's upgraded discharge issued in May 1977, 
pursuant to the Department of Defense's special discharge 
review program, was not affirmed by subsequent review by a 
discharge review board on an individual basis.  

3.  The appellant's frequent incidents of a discreditable 
nature and multiple offenses constitute willful and 
persistent misconduct.   


CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA compensation 
benefits.  38 U.S.C.A. § 101(2), (18) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.12, 3.354 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the currently appealed administrative decision dated in 
May 2003, the RO determined that the appellant's service was 
under dishonorable conditions, and, hence, a bar to most VA 
benefits, including compensation.

In this regard, it is pointed out that the threshold question 
to be answered in every claim for VA benefits concerns the 
adequacy of the appellant's service for purposes of 
establishing basic eligibility.  Applicable laws and 
regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.12(a) (2005).  Regulations 
further provide that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (2005).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2005).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  
38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2005).  

Moreover, under 38 C.F.R. § 3.12(h) (2005), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2005).

Turning to the relevant evidence in this matter, records from 
the service department show that the appellant was inducted 
for a period of two years of active duty, which commenced in 
October 1965.  He was discharged in August 1967, under 
conditions other than honorable.  Subsequently, in May 1977, 
pursuant to the Department of Defense's (DOD's) special 
discharge review program effective April 5, 1977, the 
appellant's discharge was upgraded to under honorable 
conditions.  He contends that his DOD discharge upgrade 
should be recognized by VA.  

This discharge was granted pursuant to temporarily revised 
standards for upgrading other than honorable discharges from 
service during the Vietnam era.  However, in October 1977, 
Congress enacted legislation for the purpose of denying 
entitlement to veterans benefits to individuals whose 
discharge upgrades were based solely on the more relaxed 
criteria, so that these individuals would not be provided any 
"unique or special advantages" over other former 
servicemen.  Pub. L. No. 95-126, 91 Stat. 1106 (1977).  To 
carry out the "spirit and intent" of the law, the statute 
required that a discharge review board, established under 
10 U.S.C.A. § 1553, review the SDRP upgrades on a case-by-
case basis, under uniform standards historically consistent 
with criteria for determining honorable service.  Id.  If the 
upgrade is not warranted under these generally applicable 
standards, it has no effect, for purposes of establishing 
entitlement to VA benefits.  38 U.S.C.A. § 5303(e); 38 C.F.R. 
§ 3.12(h).  

In July 1978, the appellant's discharge was again reviewed; 
this time, the original DD Form 214 was amended to include:  
"DISCH[ARGE] REVIEWED U[NDER] P[ROVISIONS OF] PL 95-126 AND 
A DETERMINATION MADE THAT CHARACTERIZATION OF SERVICE WAS 
WARRANTED U[NDER] P[ROVISIONS OF] DOD SDRP 4 APR 77."  When 
read in the context of the original, other than honorable 
discharge, the effect of this correction is to reinstate the 
other than honorable discharge, for VA purposes.  

Thus, the appellant's upgraded discharge was not affirmed by 
the discharge review board, and, the VA made a determination 
that the character of the appellant's discharge was 
dishonorable, and, hence, a bar to VA compensation benefits.  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2005).  

The appellant contends that he was a good soldier, and that 
he was just young and made some bad decisions.  He says that 
his periods of absence without official leave (AWOL) were 
because he could not get back to the base on time.  He states 
that he has been a model citizen since his discharge from 
service.  

Service department records show that the appellant, who was 
22 years old at the time of his discharge, was assigned to 
various duty assignments in three different companies, with 
different superior officers.  In each instance, his 
performance of duty was unsatisfactory.  He had been 
counseled on several occasions.  The discharge recommendation 
described his performance as characterized by intentional 
shirking of his duties and by behavior rendering him 
repeatedly subject to punitive actions.  He was convicted by 
special court-martial for three days of AWOL and disobeying 
and order in June 1966.  In February 1967, he was convicted 
by summary court-martial of dereliction of duty and 
disrespectful language.  He also received non-judicial 
punishments under Article 15 for offenses of creating a 
disturbance (March 1966), failure to report at appointed 
place of duty (two in March 1967), AWOL for two days (March 
1967), and failure to obey a lawful order (March 1967).  

His platoon sergeant wrote, in May 1967, that during the 3 
months that the appellant was in his platoon, he was in 
trouble "most of the time" during the first two months, 
including a few occasions of AWOL and missed formations quite 
a few times.  The next month, he made a "very good try" but 
in May he went AWOL again.  The commanding officer determined 
that because his "frequent incidents of a discreditable 
nature" were considered volitional, a discharge for 
unfitness was recommended.  He was discharged from service in 
August 1967, under conditions other than honorable.  

While some of the appellant's individual offenses, such as 
use of disrespectful language, may be considered to be minor, 
the other than honorable discharge was not given for an 
isolated minor offense.  The conduct and efficiency ratings 
of record indicate that, while initially excellent, his 
performance had deteriorated to unsatisfactory by June 1966, 
and his first Article 15 was in March 1966, four months after 
he entered onto active duty.  Taken as a whole, the 
repetitive offenses demonstrate a pattern of misconduct which 
was both willful and persistent.  There is no evidence, nor 
has it been contended, that the appellant was insane at the 
time he committed the acts in question.  See 38 C.F.R. § 
3.12(b).  

Although he attributes his misconduct to immaturity, and 
states that his periods of absence without official leave 
(AWOL) were because he could not get back to the base on 
time, it must be pointed out that the other soldiers 
stationed at his base presumably would have encountered these 
same difficulties, and, at 20 years of age when he was 
drafted, he was actually older than many other enlistees or 
inductees.  He did not serve in Vietnam.  Moreover, the Board 
must consider his conduct at the time of the offenses, not 
his reported commendable conduct after service.  Based on all 
the evidence, the Board concludes that the appellant's other 
than honorable discharge was due to willful and persistent 
misconduct, and such period of service is dishonorable for VA 
purposes and is a bar to VA compensation benefits based on 
such period of service.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes, Aguilar, 
supra.  
 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in April 2003.  That letter advised the 
claimant of the information necessary to substantiate his 
claim(s), and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159 (2005).  He was also told that he had the right to 
submit any evidence, contention or argument bearing on the 
issue, satisfying the requirement that he be told to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
38 C.F.R. § 3.159(b).  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service administrative records are 
on file.  The appellant's representative has requested that 
the records used in the SDRP review be obtained, but, as 
discussed above, that determination by DOD was based on a 
different legal standard, and not different facts.  Moreover, 
the appellant has been provided ample opportunity to present 
arguments on his own behalf.  Thus, the Board finds that 
there is no reasonable possibility that records of that 
proceeding would aid the appellant in substantiating his 
claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to inform and assist the claimant 
at every stage of this case, and he is not prejudiced by the 
Board's decision on the merits.  




ORDER


The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits.  The appeal 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


